ACCEPTED
                                                                                 03-14-00697-CV
                                                                                        4872332
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            4/13/2015 6:40:30 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK




                      No. 03-14-00697-CV                         FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          4/13/2015 6:40:30 PM
                       In The Court of Appeals              JEFFREY D. KYLE
                For The Third Court of Appeals District           Clerk
                            Austin, Texas



                        PAMELA A. MEHL,
                           Appellant,

                                    v.

                          DAVID STERN,
                             Appellee



ON APPEAL FROM THE 250ST DISTRICT COURT, TRAVIS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. D-1-GN-14-002071


APPELLEE’S UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE
                   APPELLEE’S BRIEF



                         Brent A. Devere
                         State Bar No. 00789256
                         1411 West Avenue, Suite #200
                         Austin, Texas 78701
                         Telephone: (512) 457-8080
                         Telecopier: (512) 457-8060
                         Email: BDevere@1411west.com

                         Counsel for David Stern



                                1
              IDENTITY OF PARTIES AND COUNSEL


Appellant/Defendant:      Defendant/Appellant’s Appellate Counsel:


                          The Leifler Law Firm
                          Sandra M. Lefler
                          State Bar No. 12161040
                          1530 Sun City Blvd., Suite 119
                          Austin, Texas 78633
                          Telephone: (512) 869-2579
                          Telecopieur: (512) 583-7294
                          Email:sleffler@leflerlegal.com




Appellee/Plaintiff:       Plaintiff/Appellee’s Appellate Counsel:

                          Brent A. Devere
                          Texas Bar No. 00789256
                          1411 West Ave., Suite 200
                          Austin, Texas 78701
                          Telephone: (512) 457-8080
                          Telecopieur: (512) 457-8060 fax
                          Email: BDevere@1411west.com




                                2
TO THE HONORABLE THIRD COURT OF APPEALS:


       Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellee, David Stern

(“Stern” herein), files this Unopposed First Motion to Extend Time to File

Appellee’s Brief and will show the court as follows:



       Stern’s response brief is due April 22, 2015. Counsel for Stern requests a

thirty day extension of time to file his brief, making the brief due May 22, 2015.

This is the first extension of time to file the response brief.



       Counsel for Stern relies on the following reasons in support of the

extension of time:



       The initial clerk’s record was incomplete. A supplement to the clerk’s

record was recently filed with this Court on or about April 9, 2015. The

undersigned counsel for Stern is in the process of obtaining the supplemental

clerk’s record.



       Moreover, counsel for Appellant informed the undersigned counsel today

that she intends to supplement her Appellant brief to reflect the supplemental

clerk’s record.


                                              3
       Counsel for Stern seeks a continuance of approximately 30 days so as to be

able to submit a complete and accurate Appellee brief that properly addresses the

relevant documents in the clerk’s record and to address the anticipated

supplemental brief of Appellant.



       This request is not sought for delay but so that justice may be done.



       All facts recited in this motion are within the personal knowledge of the

counsel signing this motion. Therefore, no verification is necessary under Texas

Rule of Appellate Procedure 10.2.



                            PRAYER FOR RELIEF



       For the reasons set forth above, Appellee, David Stern, requests that this

Court grant this Unopposed First Motion to Extend Time to File Appellee’s Brief

and extend the deadline for filing the Appellee’s Brief until not earlier than May

22, 2015. Stern requests all other relief to which he may be justly entitled.



                                    Respectfully Submitted,


                                    /s/ Brent A. Devere
                                    Brent A. Devere

                                          4
Texas Bar No. 00789256
1411 West Ave., Suite 200
Austin, Texas 78701
Telephone: (512) 457-8080
Telecopieur: (512) 457-8060 fax
Email: BDevere@1411west.com

Attorney for Appellee David Stern




      5
                         CERTIFICATE OF CONFERENCE



      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred

with opposing counsel on April 13, 2015, who indicated that she does not oppose

this motion.



                                  /s/Brent A. Devere
                                  Brent A. Devere




                                         6
                        CERTIFICATE OF SERVICE


      Under Texas Rule of Appellate Procedure 9.5, I further certify that a copy

of this brief was served on April 13, 2015 upon the following counsel for

Appellant via Facsimile after 5:00 P.M.:


             The Leifler Law Firm                    VIA FAX: 512-583-7294
             Sandra M. Lefler
             1530 Sun City Blvd., Suite 119
             Austin, Texas 78633
             Telephone: (512) 869-2579
             Telecopieur: (512) 583-7294
             Email:sleffler@leflerlegal.com



                                                   /s/ Brent A. Devere
                                                   Brent A. Devere




                                           7